Citation Nr: 1000756	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-24 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right wrist as a residual of in-service wrist surgery, 
including as a result of herbicide exposure, asbestos 
exposure, and ionizing radiation exposure.

2.  Entitlement to service connection for carpal tunnel 
syndrome (CTS) of the right wrist as a residual of in-service 
wrist surgery, including as a result of herbicide exposure, 
asbestos exposure, and ionizing radiation exposure.

3.  Entitlement to service connection for limitation of 
motion of the right wrist as a residual of in-service wrist 
surgery, including as a result of herbicide exposure, 
asbestos exposure, and ionizing radiation exposure.

4.  Entitlement to service connection for diabetes mellitus, 
type II, including as a result of herbicide exposure, 
asbestos exposure, and ionizing radiation exposure.

5.  Entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus, type II, and as 
a result of herbicide exposure, asbestos exposure, and 
ionizing radiation exposure.

6.  Entitlement to service connection for 
hypercholesterolemia, including as secondary to diabetes 
mellitus, type II, and as a result of herbicide exposure, 
asbestos exposure, and ionizing radiation exposure.

7.  Entitlement to an initial compensable rating for a 
service connected scar.

8.  Entitlement to an initial compensable rating for service 
connected impairment of digital nerves, residuals of surgery 
to the right wrist.

9.  Entitlement to compensation for multiple noncompensable 
non-service-connected disabilities under 38 C.F.R. § 3.324.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to October 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The issues of service connection for right wrist CTS, a right 
wrist disability characterized by limitation of motion, 
arthritis of the right wrist, type II diabetes mellitus, 
hypertension, and hypercholesterolemia are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's scar is not tender or unstable, and does 
not cover 144 square inches of his body.

2.  The Veteran's impairment of digital nerves, residuals of 
surgery to the right wrist, is sensory but does not exhibit 
local sensitivity, tenderness, hyperalgesia or hyperesthesia

3.  The Veteran has a compensable service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for the service connected scar of the right wrist have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7802, 
7803, and 7804 (prior to October 23, 2008).

2.  The criteria for an initial 20 percent disability rating 
for the service connected impairment of digital nerves, 
residuals of surgery to the right wrist, have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8512 (2009).  

3.  The criteria for a separate 10 percent rating for 
multiple noncompensable service connected disabilities are 
not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.324 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In addition, where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods based on the 
facts found.  In other words, evaluations may be "staged."  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issues being considered here stem from an initial 
grant of service connection and the assignment of an initial 
evaluation for the Veteran's disabilities.

a.  Scar

The Veteran seeks a compensable rating for his scar, which is 
a residual from the ganglion cyst removal.  The RO rated the 
Veteran under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7802.  
Under DC 7802, scars, other than of the head, face or neck, 
that are superficial and that do not cause limited motion 
warrant a 10 percent evaluation when the scars cover an area 
or areas of 144 square inches (929 sq. cm.) or greater.

Other potentially applicable rating codes include Diagnostic 
Codes 7803, and 7804.  38 C.F.R. § 4.118.  Under DC 7803 a 10 
percent evaluation is assigned for unstable, superficial 
scars.  DC 7804 provides a 10 percent evaluation for 
superficial scars that are painful on examination.  DC 7800 
(disfigurement of the head, face, or neck) is not for 
application in the present case.  Id.

The Veteran was afforded a VA examination in July 2007.  The 
examiner reviewed the claims file and noted that the 
Veteran's scar stayed benign over the years.  He noted that 
the scar has not become thick and keloid and has never shown 
any ulceration.  The Veteran reported that the scar has never 
been sensitive or tender.  The examiner noted that the 
Veteran is right handed and is able to make a good grip with 
his right hand.

The physical examination report shows that the surgical scar 
measures 1-3/4 inches.  The examiner stated that Veteran's 
scar is long, linear, well healed, non-thicken keloid, and 
not pigmented.  He stated that the scar showed no sign of 
ischemia or ulceration.  The scar was not tender or sensitive 
and did not limit function.  The scar was not adherent to 
underlying tissue.

The Board reviewed all medical records in the claims file and 
the Veteran's statements to VA.  Unfortunately, none of the 
evidence addresses the Veteran's scar.  

Based upon the evidence, the Board finds that the Veteran's 
scar does not cover 144 square inches of his body, is not 
unstable, and is not painful on examination.  Therefore, 
based upon the evidence, a compensable rating for the 
Veteran's service connected scar is not warranted under DCs 
7802, 7803, or 7804.  38 C.F.R. § 4.118.

b.  Nerves

The Veteran seeks a compensable rating for his service 
connected impairment of digital nerves of the right wrist.  
The RO rated the Veteran under 38 C.F.R. § 4.124a, DC 8512 
(2009).  Diagnostic Code 8512 pertains to impairment of the 
lower radicular group and provides a 20 percent rating for 
mild incomplete paralysis of the major extremity and a 40 
percent rating for moderate incomplete paralysis of the minor 
extremity.

The Veteran was afforded a VA examination in July 2007.  The 
examiner reviewed the claims file.  The examiner noted that 
during service, the Veteran had a ganglion cyst removed from 
his right wrist and that ten days after surgery, the right 
wrist was healing well.  The Veteran stated that after the 
surgery he has continually felt some numbness on the outside 
of the right hand, which has remained stable over the years.  
He also reported developing some symptoms of paresthesias of 
the right hand.  The Veteran reported that it happens when he 
is driving and sometimes after significant typing.  He also 
reported some nocturnal paresthesias at night and that he 
shakes his hand and rubs it and usually the symptoms go away.  
The examiner stated that these symptoms are typical for CTS; 
however, the examiner noted that the numbness of the right 
thumb area has remained unchanged and that the Veteran has 
never had any pain from that.

The examiner stated that the Veteran has normal dexterity of 
the right hand and normal range of motion of all joints of 
the thumb and wrist.  The Veteran had no pain on motion, no 
local tenderness, deformity, swelling, redness, or puffiness.  
On sensory examination, the Veteran expressed decreased 
sensation on the dorsal surface of the right thumb.  The 
distribution of the digital nerves of the radial nerve to the 
right thumb showed no local sensitivity and no tenderness, no 
hyperalgesia or hyperesthesia.  The Phalen test for CTS was 
positive on the right wrist and the median was positive for 
radiation.  The right thumb to the palmar crease and tips of 
the fingers was normal.  The thenar muscles were also normal.

The diagnosis was status post removal of a ganglion cyst from 
extensor tendons of the right thumb.  The examiner stated 
that there is a residual benign scar and stable sensory 
impairment in the digital nerves, radial to the right thumb 
with normal thumb and hand function.

Records from the Veteran's private provider, Dr. J.C.B., M.D. 
("Dr. J.B."), dated May 2005 through July 2007, indicate 
that the Veteran has normal range of motion of the 
extremities and no joint pains

Based upon a review of the evidence and viewing the evidence 
in the light most favorable to the Veteran, the Board finds 
that the Veteran's disability warrants a 20 percent rating 
for mild incomplete paralysis of the hand.  The evidence 
shows that the Veteran has suffered numbness of the thumb 
since the surgery.  However, he is still has full range of 
motion of his fingers.  

Importantly, the VA examiner specifically stated that the 
Veteran has sensory impairment in the digital nerves, radial 
to the right thumb with normal thumb and hand function.  

Under 38 C.F.R. § 4.124a, which addresses diseases of the 
peripheral nerves, the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at the most, 
the moderate degree.

Accordingly, as the medical findings are wholly sensory, the 
Board finds that the evidence supports a finding of mild 
symptomatology under DC 8512.  Since the Veteran retains full 
use of his right hand and fingers, with no local sensitivity 
or tenderness, and no hyperalgesia or hyperesthesia, the 
Board finds that a moderate rating is not warranted at this 
time.  Therefore, an initial 20 percent rating for service 
connected impairment of digital nerves, residuals of surgery 
to the right wrist is warranted, but not higher.  The post-
service medical record would clearly provide evidence against 
an evaluation beyond 20 percent. 

The Board had considered whether the requirements for an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) have been met.  However, there has been no 
showing that the Veteran's service-connected scar or nerve 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular scheduler standards utilized to 
evaluate the severity of his disabilities.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the- doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

II. Claim for a 10 Percent Rating For Multiple Noncompensable 
Service Connected Disabilities

Whenever a Veteran is suffering from two or more separate 
permanent service connected disabilities of such character as 
to clearly interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Rating Schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2009).

The Veteran is service-connected for two disabilities; a 
scar, currently evaluated as noncompensably disabling, and 
impairment of digital nerves, rated as 20 percent disabling 
as discussed above.  Therefore, the Veteran does not have two 
or more separate service-connected disabilities that are 
rated as noncompensable disabling.  Moreover, a rating under 
§ 3.324 cannot be combined with any other rating.  Therefore, 
a 10 percent rating under 38 C.F.R. § 3.324 for multiple 
noncompensable service-connected disabilities is precluded as 
a matter of law.

III.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also requires VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in May 2007 and August 2007 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letters informed the 
Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.

In this case, VCAA notice is not required for the claim for 
compensation under 38 C.F.R. § 3.324 because the issue 
presented is barred as a matter of law.  See Smith v. Gober, 
14 Vet. App. 227, 230 (2000) (claim that a Federal statute 
provides for payment of interest on past-due benefits), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 
821 (2002).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO obtained private treatment records and the Veteran 
provided private treatment records and statements for review.  
The Veteran was afforded a VA medical examination in July 
2007 for his wrist related disabilities.  The Board finds 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran argues that his VA examination was not adequate.  
However, it appears that the VA examiner was thorough, 
reviewed the claims file, provided the criteria necessary for 
rating purposes, and provided opinions supported by 
rationale.  Accordingly, the Board finds that the duty to 
notify and assist has been satisfied in this matter.  No 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Entitlement to an initial compensable rating for service 
connected scars, residuals of the ganglion cyst removal, is 
denied.

A 20 percent disability rating for impairment of digital 
nerves, residuals of surgery to the right wrist, is granted.

Entitlement to a 10 percent rating for multiple 
noncompensable service connected disabilities is denied.


REMAND

The Veteran seeks service connection for: (1) arthritis of 
the right wrist; (2) CTS of the right wrist; and (3) 
limitation of motion of the right wrist.  In this regard, it 
is important for the Veteran to understand that pyramiding, 
the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities. 38 C.F.R. § 4.14.

Therefore, the question that must be decided is whether the 
Veteran has a disability distinct from the now 20 percent 
disability evaluation of the service connected impairment of 
digital nerves, residuals of surgery to the right wrist.

In November 2008, the Veteran submitted a letter from Dr. 
D.P.B., showing that he has diagnosed the Veteran with 
arthritis of the right wrist.  He stated that the basilar 
joint arthritis may have indirectly been caused by the 
Veteran's previous years in the military.

In McClendon v. Nicholson, 20 Vet App. 79 (2006), the Court 
held that in disability compensation claims, the Secretary 
must provide a VA medical examination when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  Id. at 81.

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, there is an opinion from Dr. D.P.B. suggesting 
that the Veteran's arthritis of the right wrist, 
specifically, his basilar joint arthritis, could be a result 
of his active service.  Therefore, the Board finds it prudent 
to obtain a VA examination under McLendon regarding issue (1) 
to determine whether the condition was caused by or is 
related to the Veteran's active service.

The Veteran seeks service connection for his right wrist CTS, 
a right wrist disability characterized by limitation of 
motion, type II diabetes mellitus, hypertension, and 
hypercholesterolemia.  

In 2005, the Veteran had a medical examination administered 
by the Federal Aviation Administration (FAA) related to his 
application for airman medical certification.  The Veteran 
submitted letters from the Federal Aviation Administration 
(FAA), but he did not submit the examination report.  The 
September 2005 letter states that the examination revealed 
blood pressure readings above acceptable limits for 
certification purposes.  The letter also stated that due to 
the Veteran's possible diabetes, he must follow up with his 
treating physician.  

Because these letters refer directly to some of the issues on 
appeal, the Board finds that at attempt to obtain the FAA 
examination must be made.  38 U.S.C.A.  § 5103A(b).  It would 
be a great deal of assistance to the VA if the Veteran 
himself could obtain these records from the FAA.

With regard to the Veteran's request for the VA to obtain 
records from Mare Island Naval Shipyard and Puget Sound Naval 
Shipyard as to the concentration levels of PCB's/Dioxins 
found on the USS Halibut and Seawolf, this request is denied. 

While the duty to assist is neither optional nor 
discretionary (See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1991)), the duty is not always a one-way street; nor is it a 
"blind alley."  Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  "The VA's 'duty' is just what it states, a duty to 
assist, not a duty to prove a claim with the veteran only in 
a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (citations omitted).  See also Counts v. Brown, 6 Vet. 
App. 474, 476 (1994).  As noted in Smith v. Derwinski, 2 Vet. 
App. 429, 432 (1992), the duty to assist is not unlimited in 
scope and requires of the VA only those actions which are 
reasonable under the circumstances involved.  

In this case, there is no reason to believe that such records 
exist, and if they did exist, that they would provide a basis 
to grant these claims.  VA's duty to assist in obtaining 
federal records does not extend to a request for assistance 
that is unreasonable and tantamount to a fishing expedition.  
See Gobber v. Derwinski, 2 Vet. App. 470 (1992).  Further, if 
these records did exist, the Board finds no reason that the 
Veteran himself can not obtain these records.  The Veteran 
should use this time to determine if such records exists and 
submit them to the RO.

With regard to the three issues fully addressed by the Board 
in this decision, the Board finds it can proceed with the 
adjudication of those three issues because the results of 
these determinations could not be altered by the findings of 
the FAA examination.  The recent examination reports 
regarding the scar and the impairment of digital nerves were 
comprehensive. 
 
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an 
authorization for VA to request available 
records from the Federal Aviation 
Administration (FAA), Aerospace Medical 
Certification Division.  Upon receipt of 
such authorization, contact FAA and 
request archived aviation medical 
examinations pertaining to the Veteran.  
Any records obtained should be associated 
with the claims file.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his arthritis of the right 
wrist, specifically, his right basilar 
joint arthritis.  The claims file must be 
provided to the examiner and the examiner 
must indicate his or her review of the 
claims file in the report.

The examiner should indicate whether the 
Veteran suffers arthritis of the right 
wrist and/or right basilar joint 
arthritis.  The examiner should indicate 
the etiology of the Veteran's arthritis.  
Specifically, the examiner should indicate 
whether it is at least as likely as not 
that any currently present arthritis (or 
any other problem in the right wrist other 
than the impairment of digital nerves) is 
etiologically related to disease or injury 
in service or a result of the Veteran's 
in-service ganglion cyst removal.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate.

3.  Then, readjudicate the Veteran's 
claims on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


